Citation Nr: 1734293	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a foot disability, to include metatarsalgia.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1983 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a July 2015 decision, the Board denied service connection for left epididymitis, hemorrhoids, a right inguinal hernia, and a right wrist disability, and increased ratings for sleep apnea, TMJ, allergic rhinitis, and scars of the left iliac crest and right wrist.  The Board remanded the issues of service connection for right knee, left knee, and left shoulder disabilities, and metatarsalgia.  The development included conducting a medical examination in order to determine whether the Veteran's complaints of pain in his knees, left shoulder, and feet were the result of an undiagnosed illness that causes a qualifying chronic disability.  To determine this, the Board requested that the Veteran be afforded a Persian Gulf protocol examination by an appropriate clinician.

Finally, in June 2015, the Board remanded the matter of entitlement to service connection for an eye disability for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board notes that the RO issued a Statement of the Case in May 2017 addressing the issue of entitlement to service connection for an eye disability.  The record currently available to the Board contains no indication that the Veteran thereafter perfected an appeal of this issue.  Thus, it is not in appellate status.  

While the matter was in remand status, in a May 2017 rating decision, the RO granted service connection for right knee osteoarthritis and assigned an initial zero percent rating, effective July 1, 2007.  This constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for a right knee disability.  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the effective date or rating assigned.  Thus, these matters are not in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 


FINDINGS OF FACT

1.  Arthritis of the left knee was not present during active service, manifest to a compensable degree within one year of service separation, and is not otherwise causally related to active service or any incident therein.   

2.  The Veteran does not currently have a left shoulder disability, to include a qualifying chronic disability resulting from an undiagnosed illness.

3.  The Veteran's foot disability, sesamoiditis, was incurred during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

3.  The criteria for service connection for a foot disability, sesamoiditis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Due Process

The Veteran has raised no issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Background

As stated above, the Veteran served from May 1983 to June 2007, including service in the Persian Gulf theater of operations during the Gulf War.

The Veteran's STRs show that in May 1983, in a pilot training examination, all relevant body systems, including upper extremities, lower extremities, feet, and other musculoskeletal were marked as normal.  The Veteran had a periodic examination in January 1993 where again, all relevant body systems, including upper extremities, lower extremities, feet, and other musculoskeletal were marked as normal.  In March 2005, the Veteran sought treatment for right knee pain for the past two months.  X-ray studies were normal.  No complaints or abnormalities pertaining to the left knee were recorded.  He was diagnosed as having right patellofemoral pain syndrome.  At his December 2006 military retirement medical examination, the Veteran reported that compared to his last assessment, his acute knee pain after prolonged driving of two hours or more had worsened.  The examiner elaborated that the Veteran had right knee pain while driving over two hours which he rated as a 7 on a pain scale of 1 to 10.  Again, no complaints or abnormalities pertaining to the left knee were recorded.  The Veteran also reported worsening shoulder pain after prolonged work at a computer.  The examiner noted left shoulder pain due to keyboard use.  During the physical, the Veteran's upper and lower extremities were examined and determined to be normal.  

The Veteran filed a VA Form 21-526 Veteran's Application for Compensation or Pension in June 2008, for, among other disabilities, left knee, left shoulder, and foot disabilities.  

In conjunction with this claim, the Veteran was afforded VA examinations in December 2008.  The Veteran reported spontaneous episodes of left upper trapezius pain twice yearly for the last 10 years, relieved by rest.  He had no weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, fatigability, or dislocation.  Physical examination was normal, as was an X-ray.  The Veteran also reported episodes of right knee pain for the last three years.  No complaints pertaining to the left knee were noted.  Examination showed normal left knee motion, stable ligaments, and no other abnormality.  After examining the Veteran, the VA examiner concluded that there was no pathology to render a diagnosis for a knee, foot or left shoulder disability.  Based on these VA examinations, the RO denied the Veteran's claims for service connection in February 2009.  The Veteran timely appealed the rating decision and the claims were before the Board in July 2015.  At that time, the Board remanded for a Gulf War examination for the undiagnosed pain symptoms the Veteran was experiencing.

In compliance with the Board's remand directives, the Veteran was afforded VA examinations in August 2016.  Specifically, the Veteran's knees, shoulders, and feet were examined, and a separate Gulf War questionnaire was completed.

Regarding the Veteran's knees, the August 2016 examination report reflects that he reported that he started having right knee problems after he was injured in motor vehicle accident in 1984 and that his left knee problems started in the late 1990's.  He reported that he would have pain in knees triggered by running and walking up the stairs.  His pain resolved with stopping triggering activities.  The Veteran mentioned that he was evaluated and treated for a right knee condition in service but not for a left knee condition.  Physical examination of the left knee was normal, with no loss of motion or objective evidence of pain.  X-ray studies of the left knee showed mild medial and patellofemoral compartmental degenerative changes.  After examining the Veteran and reviewing the record, the examiner indicated that the Veteran had bilateral knee joint osteoarthritis with the right knee diagnosed in 2012 and the left knee diagnosed in August 2016, the time of the examination.  The examiner concluded that for the right knee, it is at least as likely as not that the right knee condition was related to or incurred during service because the Veteran's service treatment records (STRs) indicate that he was evaluated and treated for a right knee condition during active military service.  As set forth above, service connection for right knee arthritis has been granted.  The examiner determined that the Veteran's left knee disability was less likely than not related to or incurred during active military service because there was no indication that the Veteran was evaluated or treated for a left knee condition during service. 

With respect to the Veteran's left shoulder, the Veteran reported left shoulder pain in the early to mid-1990s, which he believes may have been due to a strain caused by lifting.  The Veteran reports having episodes of pain during military service but has not had any pain for several years.  He denied current symptoms at the time of examination, such as left shoulder pain or limitation of motion.

Range of motion testing was performed on both shoulders and both yielded normal results.  There was no pain with weight-bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions without loss of motion.  Muscle strength testing was performed on both shoulders and all results were normal.  There is no ankylosis and no rotator cuff condition.  There was no shoulder instability, dislocation or labral pathology.  No conditions or impairments of the humerus were found.  The examiner concluded that the left shoulder exhibited no pathology.  The impression was normal left shoulder.

Because the Veteran served in the Persian Gulf theater of operations during the Gulf War, a Gulf War Examination worksheet was also completed in August 2016.  The examiner concluded that the Veteran exhibits no undiagnosed illnesses for which no etiology has been established and that the Veteran had a normal physical examination, except as noted on the additional examinations completed at the same time.  The examiner concluded that the Veteran did not have:  (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology; (3) a diagnosable chronic multi-symptom illness with a partially explained etiology; or (4) a diseases with a clear and specific etiology and diagnosis related to service in Southwest Asia or the Persian Gulf.


III.	Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Under those provisions, service connection may be established for objective indications of a qualifying chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.	Analysis

	A.	Left Knee disability

As a preliminary matter, given the Veteran's documented active service in the Gulf War theater of operations, the Board has considered the provisions of 38 C.F.R. § 3.317, providing for service connection for chronic, undiagnosed illness, or a medically unexplained chronic multi-symptom illness arising from service in Southwest Asia during the Gulf War.  In order to establish service connection under this provision, however, the law requires that the symptoms in question not be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  In this case, the evidence establishes that the Veteran's symptoms of knee pain are attributable to a known clinical diagnosis - osteoarthritis.  He does not contend otherwise.  Under these circumstances, service connection pursuant to section 3.317 is not warranted.

The Board has therefore carefully considered whether service connection may be granted for a left knee disability on a direct or presumptive basis, but concludes that the preponderance of the evidence weighs against the claim.  First, the Board finds that the most probative evidence establishes that the Veteran's left knee arthritis did not have its inception during active service, nor was it manifest to a compensable degree within one year of separation.  As set forth above, the Veteran's service treatment records show that he reported right knee pain on several occasions during service, including at separation.  At no point, however, did he mention left knee pain.  

The Board finds that had the Veteran, in fact, been experiencing left knee pain during active duty, he would have reported it when he reported his right knee pain, particularly at the time of service discharge.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); see AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the Board notes that a physical examination conducted at the time of separation was normal, with no indication of a left knee disability.

For similar reasons, the Board finds that left knee arthritis was not manifest to a compensable degree within one year of service separation.  As set forth above, at the December 2008 VA medical examination, the Veteran reported episodes of right knee pain for the last three years, but no complaints pertaining to the left knee were noted.  Moreover, examination showed that the left knee was normal.  The Board further notes that post-service treatment records are similarly negative for complaints or findings of a left knee disability, to include arthritis.  Given this evidence, the Board finds that the most probative establishes that left knee arthritis was not manifest to a compensable degree within one year of separation.  

Although the most probative evidence establishes that the Veteran's left knee arthritis was not present during his period of active service or manifest to a compensable degree within one year of separation, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  In this case, however, the record weighs against finding that the Veteran's current left knee arthritis is causally related to his active service.

As set forth above, the August 2016 VA medical examiner reviewed the record and examined the Veteran but concluded that it is less likely than not that the Veteran's left knee arthritis is causally related to or incurred during active military service.  There is no other probative evidence of record which contradicts this opinion, nor is there any indication that the current left knee disability is causally related to or aggravated by another service-connected disability.  

The Board has carefully considered the contentions of the Veteran that the currently diagnosed left knee arthritis was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to diagnosis and etiology concern an internal medical process, arthritis, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his left knee disability is contradicted by the conclusion of the VA examiner.  The Board finds the specific opinion of the trained health care provider who conducted the VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The Board recognizes that the Veteran has been diagnosed with arthritis of the left knee, which is a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  However, there is no evidence that he was diagnosed with arthritis of the left knee in service or for years thereafter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, he was not diagnosed as having arthritis until 2016, approximately nine years after separation.  

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including the service treatment records, the post-service medical evidence, the VA medical examinations, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not avail the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


	B.	Left Shoulder disability

The Veteran is also seeking service connection for a left shoulder disability which he contends had its inception during his period of active service.  After considering the record in light of the applicable legal criteria, the Board concludes that the preponderance of the evidence is against the claim.  

As set forth above, the service treatment records document the Veteran's complaints of left shoulder pain during active duty.  The Board has reviewed the record on appeal in its entirety, however, and can find no indication that the Veteran currently has a left shoulder disability.  That left shoulder symptoms were present during service is not enough to establish service connection.  Rather, there must be chronic disability in order to award service connection.  In this case, the record establishes that the Veteran does not currently have a chronic left shoulder disability.  

As set forth above, the December 2008 VA examination determined that there was no left shoulder pathology present at that time.  This determination was based on a physical examination and X-ray studies, both of which were normal.  A subsequent examination was conducted in August 2016 and the examiner reached the same conclusion, i.e. that the Veteran's left shoulder exhibited no pathology.  The impression was normal left shoulder.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that at some point during the appeal, the Veteran had the disability for which benefits are being claimed.  In this case, the record establishes that the Veteran has not exhibited a left shoulder disability for any period of the claim.  

In reaching this decision, the Board has considered the evidence which reflects the Veteran's reports of episodic left shoulder pain.  His complaints of episodic pain alone, however, do not provide a basis upon which to award service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that symptoms such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The Board has considered the Veteran's assertions that he has a disability because he has had episodic left shoulder pain.  However, as the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as a diagnosis of left shoulder pathology.  Moreover, he has not reported or contended that he has been diagnosed as having a current left shoulder disability.  Thus, his assertions of pain, standing alone, do not outweigh the medical evidence of record which shows that repeated examination has failed to identify objective clinical findings of a disability manifested by left shoulder pain.

In summary, the Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the most probative evidence shows that the Veteran does not currently have a disability manifested by left shoulder pain, service connection is not warranted.

Given the Veteran's documented active service in the Persian Gulf theater of operations, the Board has also considered the provisions of 38 C.F.R. § 3.317, providing for service connection for chronic, undiagnosed illness, or a medically unexplained chronic multisymptom illness arising from service in Southwest Asia during the Gulf War.  

In this case, however, in August 2016, a VA examiner concluded that the Veteran did not exhibit an undiagnosed illness manifested by chronic left shoulder pain.  Indeed, at the August 2016 VA medical examination, the Veteran reported that he had not experienced left shoulder pain for the last several years and examination showed no signs, symptoms, or pathology indicative of disability.  Absent probative evidence of objective indications of a chronic disability due to an undiagnosed illness, service connection for a left shoulder disability under section 3.317 is not warranted.  

Because the competent evidence of record is against a finding that the Veteran has a chronic, undiagnosed illness, manifested by left shoulder pain or that the Veteran has ever had a diagnosed left shoulder disability, the Board concludes that the preponderance of the evidence is against the claim for service connection for the left shoulder disability.  The benefit of the doubt provisions do not apply. 


	C.	Foot disability

The Veteran's service treatment records reflect that he was seen for foot pain on multiple occasions between April and December 2006.  The diagnosis was metatarsalgia.  A May 2006 clinical record also notes pain at the sesamoid area of the left foot.  At his December 2006 Separation Examination, the Veteran was diagnosed as having both metatarsalgia, which required inserts, and sesamoiditis.  

The Veteran was afforded a VA examination in December 2008.  He reported some pain at the right first metatarsal 3 years ago for which he was given gel sole inserts with good results.  Physical examination and X-ray studies of the right foot were normal.  After examining the Veteran, the examiner indicated that for the Veteran's claimed condition of metatarsalgia, examination had revealed no pathology to render a diagnosis.  

The Veteran again underwent VA medical examination in August 2016.  VA examiner determined that the Veteran did not have metatarsalgia, but that he has sesamoiditis.  

As is detailed above, the medical evidence of record indicates that the Veteran was assessed with having sesamoiditis in service for which treatment was offered.  Further, the Board examined the post-service treatment records which reflect that in December 2016 he remained under treatment for sesamoiditis.  This treatment record also noted that the Veteran was suffering from chronic first metatarsal pain and left great toe pain on and off since 2007, the year the Veteran separated from service.  Finally, the VA medical examination conducted in August 2016 confirmed the diagnosis of sesamoiditis.  In light of this evidence, the Board finds that service connection for a foot disability, sesamoiditis, is warranted.  



ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a foot disability, sesamoiditis, is granted.





______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


